Citation Nr: 1217050	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  11-23 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether the termination of the Veteran's non-service-connected pension benefits due to excess countable income was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from February 1942 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin.  In that decision, the PMC terminated the Veteran's non-service-connected pension benefits effective in February 2006, due to excess countable income.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the PMC via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim.  

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In this case, the PMC failed to satisfy the duty to notify the Veteran as required by the VCAA.  In so finding, the Board notes that the PMC did not provide the Veteran with a notice document at any point in the adjudication of his claim.  The Veteran has thus not been provided with notice of the elements necessary to establish entitlement to his claim, or notice regarding the assignment of effective dates.  Thus, the Board finds action is required to satisfy the notification provisions of the VCAA.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Accordingly, the agency of original jurisdiction (AOJ) must, prior to re-adjudication in accordance with this remand, issue the Veteran a supplemental notice letter that specifically addresses his claim, to include the information and evidence needed to substantiate the claim, as well as notification of what evidence will be obtained by VA and what evidence the Veteran is responsible for submitting.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2011); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  The AOJ must also provide notice concerning the assignment of effective dates pursuant to Dingess/Hartman, supra.  After providing the required notice, the AOJ must again attempt to obtain any pertinent outstanding evidence for which the Veteran provides sufficient information and, if necessary, authorization.  See 38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. § 3.159.  See also Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board further finds that remand is necessary to address certain evidentiary deficiencies and inconsistencies.  The Board notes that the PMC granted the Veteran non-service-connected pension benefits in October 2005.  (As of that date, the Veteran was awarded "improved pension" benefits.  Prior to that date, he had been receiving Section 306 pension benefits, an earlier benefit that arose out of Pub. L. 86-211; 73 Stat. 432.  "Improved pension" means the disability and death pension programs becoming effective January 1, 1979, under authority of Pub. L. 95-588; 92 Stat. 2497.  See 38 C.F.R. §§ 3.1(u) & (w) and 3.3(a)(2) & (3) (2011).)  Pursuant to financial disclosures made by the Veteran in November 2007 and October 2008 concerning the 2006 deposit of $12,000 into his bank account, the PMC issued a decision in April 2009 in which it proposed to terminate his pension.  In October 2010, the PMC issued a decision terminating the Veteran's non-service-connected pension benefits, effective as of February 1, 2006.  In so doing, the PMC found the Veteran to have received income of, inter alia, $12,000 for the year 2006; combining that amount with other income from the Veteran's Social Security Administration (SSA) benefits and interest-bearing accounts, the PMC concluded that the Veteran's annual income for 2006 exceeded the maximum rate of improved pension provided under 38 U.S.C.A. § 1521, thus rendering him ineligible to receive non-service-connected pension benefits.  See 38 C.F.R. § 3.23(b) (2011).  The PMC thus terminated the benefits as of February 1, 2006.

In response to the PMC's actions, the Veteran reported on multiple occasions, including in statements submitted in November 2007, October 2008, and April 2009, that the $12,000 deposited into his bank account in 2006 was not income but was rather a "transfer" of assets in an annuity account that already belonged to him, and that the money therefore should not be considered "countable income" that counted against his calculated annual income for purposes of his pension benefits.  The Board notes in that connection that a document dated in 1991 references a "deferred annuity" that the Veteran held as of that date.  Similarly, in an Eligibility Verification Report (EVR) received by VA in February 1997, the Veteran indicated that he was receiving an annual income of approximately $1,200 from an annuity, in addition to holding an interest-bearing account of $2,200 and a retirement account of approximately $17,000.  In an EVR dated in May 2005, the Veteran stated that he held an interest-bearing account in the amount of $3,300; however, no annuity or retirement account was identified at that time.  In a January 2010 EVR, the Veteran indicated that he had in excess of $50,000 in an interest-bearing account; again, at that time, no annuity or retirement account was listed.   

Basic entitlement to pension exists if the Veteran meets the net worth requirements under 38 C.F.R. § 3.274 and does not have an annual income in excess of the applicable annual pension rate specified in 38 C.F.R. § 3.23.  38 C.F.R. § 3.3(a)(3) (2011).  Pension will be denied or discontinued when the corpus of estate is such that under all the circumstances, including consideration of annual income, it is reasonable that some part of it be consumed for the Veteran's maintenance.  38 U.S.C.A. § 1522(a) (West 2002); 38 C.F.R. § 3.274 (2011).  The terms "corpus of estate" and "net worth" are interchangeable, and mean the market value, less mortgages or other encumbrances, of all real and personal property owned by the appellant, except the appellant's dwelling and personal effects suitable to and consistent with the appellant's reasonable mode of life.  38 C.F.R. § 3.275(b) (2011).  In determining countable annual income for pension purposes, all payments of any kind or from any source (including salary, Social Security, retirement or annuity payments, or similar income) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503 (West 2002); 38 C.F.R. §§ 3.271, 3.272 (2011).  

In this matter, the financial records to date are unclear as to the origins of the $12,000 deposit to the Veteran's bank account in 2006, as well as the current existence or amounts of any annuity or retirement accounts.  In that connection, the Board notes that the Veteran's 2010 EVR did not reflect any retirement accounts; instead, it listed $50,000 in an interest-bearing account but no other assets (aside from his monthly SSA income, which is not in dispute).  The Board notes that it is thus impossible to calculate with any accuracy the Veteran's annual income, given that the record is unclear whether the 2006 deposit of $12,000 into his bank account represented income or was, as he claims, merely a transfer of assets from one already-held account into another.  Further, the Board notes that the Veteran's stated $50,000 holdings, as enumerated on his 2010 EVR, represent a sizeable net worth.  However, the Veteran's total net worth has not yet been evaluated by the agency of original jurisdiction (AOJ) pursuant to 38 C.F.R. §§ 3.274 and 3.275.  In view of the fact that the Veteran's countable annual income has not yet been made clear and that no Corpus of Estate Determination evaluating his net worth has been performed, the Board finds it necessary to obtain current records documenting the value of his net worth and income at present, to include the provenance of the $12,000 deposit made in 2006 as well as the current state of his finances.

Thus, in light of the internal inconsistency as to income and assets the Veteran possessed during the appellate period, as well as the lack of clarity concerning his financial situation from 2006 to the present, the Board finds that it is necessary for the AOJ to make attempts to obtain information from the Veteran and any other relevant source regarding the Veteran's net worth and income since February 2006, to include an analysis of whether his total net worth precludes eligibility for non-service-connected pension benefits.  In particular, on remand the AOJ must seek to obtain from the Veteran, or from other relevant sources, information pertaining to the account from which the $12,000 was drawn in 2006 and the account into which the funds were deposited.  Upon receipt of such information, the AOJ must then conduct a Corpus of Estate Determination to determine the Veteran's total net worth during the period from February 2006-the date on which the PMC terminated his non-service-connected pension benefits.

As a condition of granting or continuing pension, VA may require from an applicant such information, proofs, and evidence as is necessary to determine the annual income and the value of the corpus of the estate of such person.  38 C.F.R. § 3.277 (2011).  In light of the record, which shows a pattern of inconsistencies regarding the nature and the reporting of the Veteran's assets, the Board is remanding this claim for the purpose of obtaining complete and accurate estimation of the value of the corpus of the Veteran's estate to determine if he meets the eligibility criteria for improved pension.

In view of the foregoing, the case is REMANDED for the following action:

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

1.  The AOJ must send the Veteran a VCAA-compliant notice letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The AOJ must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is his ultimate responsibility to submit.  The Veteran must be specifically provided with notice concerning the information and evidence needed to substantiate the claim on appeal.  This includes issuing letters to the Veteran and obtaining any additional financial or other evidence as deemed appropriate.  

2.  The AOJ must request that the Veteran submit an updated eligibility verification report with the latest figures relative to his net worth, income, and expenses, and to provide details as to the nature and value of any assets and the amounts of his monthly income and expenses since February 2006.  In particular, the AOJ must request that the Veteran identify any and all interest bearing accounts he has had from February 1, 2006, to include in particular the accounts from which the $12,000 was drawn in 2006 and to which the funds were deposited.  To create a clear picture of his net worth, the Veteran must be requested to provide all relevant income documentation dated since February 2006.  Any such evidence pertaining to this request must be associated with the claims file. 

3.  Upon receipt of such evidence, the AOJ must undertake a Corpus of Estate Determination to ascertain the value of the Veteran's estate and monthly income since February 2006, and must obtain all pertinent financial documents used in support of the Corpus of Estate Determination and associate those documents that can be appropriately associated with the Veteran's claims folder.  

4.  Following any additional argument or evidence submitted by the Veteran, and after undertaking any other development deemed appropriate, the claim on appeal must be re-adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the appellant until he is notified by the RO/MPC.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



